Abatement Order filed January 24, 2019.




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00838-CR
                                    ____________

                      JEREL CHINEDU IGBOJI, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCR-072102

                             ABATEMENT ORDER

      The State has filed a motion stating its District Attorney, Brian M. Middleton,
represented appellant on appeal and has filed a brief on his behalf. The State asks us
to appoint a district attorney pro tem.

      Appointments of district attorneys pro tem are within the purview of the
district court, not this court. See Tex. Code Crim. Proc. Ann. art. 2.07; Coleman v.
State, 246 S.W.3d 76, 81 (Tex. Crim. App. 2008).
      Accordingly, we order the judge of the 248th District Court to immediately
conduct a hearing at which appellant, counsel for appellant, and counsel for the State
shall be present to consider and rule on the State’s request. The judge shall see that
a record of the hearing is made, shall make any findings of fact and conclusions of
law required by article 2.07 of the Texas Code of Criminal Procedure, and shall order
the trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court by February 28, 2019.

      In addition, Brian M. Middleton filed a brief on September 18, 2018, on
appellant’s behalf. Because Middleton is now the Fort Bend County District
Attorney appellant is not currently represented by counsel. Accordingly, the case is
abated and remanded to the trial court with instructions to permit Brian M.
Middleton’s withdrawal, and permit appellant to retain new counsel. The trial court
is directed to include the new counsel’s name and contact information in the
supplemental clerk’s record due on February 28, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
requested records are filed in this court. The court also will consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance
with this court’s order. If the parties do not request a hearing by January 31, 2019,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.

                                    PER CURIAM
Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.